DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/255,410 application filed January 23, 2019.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted April 3, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 101.
Claims 1, 15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim recites (a) identifying a transient condition associated with an engine system, (b) determining whether the transient condition is a delay condition based on whether the transient condition exceeds a transient threshold, (c) determining, in response to a determination that the transient condition is not the delay condition, whether a period of time that has passed since a previously identified delay condition meets a time threshold, and (d) enabling the monitoring of a health of the engine cooling system in response to a determination that the period of time meets the time threshold.  Claim 20 further includes (e) delaying the monitoring of the health of the engine system. 
Steps (a), (b), (c), (d), and (e) above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind of a user, wherein nothing in the claim elements precludes the step from practically being performed in the mind.  For example, steps (a, (b), and (c) recite “identifying transient conditions”, “determining whether the transient condition is a delay condition”, and “determining … whether a period of time has passed” if the transient condition is not a delay condition all encompass a user manually reading the surrounding conditions and if applicable, monitoring a time lapse since the last delay condition.  Similarly, the limitation of “enabling the monitoring of a health of the engine cooling system” and “delaying the monitoring of the health of the engine system”, as drafted, are process steps that, under its broadest reasonable interpretation, cover performance of the limitation in the mind of the user.  Here, steps (d) and (e) may encompass the user beginning to monitor the health of the system based upon previous observations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly the claim recites an abstract idea.   
This judicial exception is not integrated into a practical application because the recitation of the noted method steps amounts to no more than mere instructions to apply the exception. Accordingly, the noted claim elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounting to no more than mere instructions to apply the exception. Therefore, the claim is not patent eligible.
Note:  while not claimed, the Specification provides that generic sensors are gathering data of various system conditions and relaying this data to a generic controller that is performing steps (a)-(d) above.  Even the addition of these structural components to the claim would not overcome this Section 101 rejection, as such components amounts to no more than mere instructions to apply the exception using generic computer components.  
Similarly, Claims 2-7 and 10 are rejected under Section 101 under the same rationale. The various “computing” steps of the claims amounts to no more than steps of a mental process practically being performed in the mind, as is noted above concerning Claim 1.
   Claims 11-14 are similarly rejected under the same rationale.  “[I]ncrementing a time counter” and “setting a state of monitoring flags” amount to no more than steps of a mental process practically being performed in the mind, as is noted above concerning Claim 1.
Claim 16 recites that the sensor system includes various generic sensors that are well-known in the art.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even the addition of these 
Regarding Claims 17-19, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (health manager) to perform both the computing  of various thresholds and delaying the monitoring of the health system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
Note: Claim 8 is not rejected under Section 101.  Claim 9 is also not rejected under Section 101 based upon its dependency to Claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant engine systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747